Citation Nr: 0806916	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis.

2.  Entitlement to service connection for a right arm skin 
lesion, characterized as vitiligo or an epidermal inclusion 
cyst, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

In July 2007, the Board remanded this case to the RO (via the 
Appeals Management Center (AMC)) for a hearing on the issues 
currently on appeal.  After conclusion of the requested 
hearing, the AMC returned the case to the Board for appellate 
review.

The issue of service connection for degenerative arthritis of 
the left knee is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, where he 
is presumed to have been exposed to herbicides.  

2.  Vitiligo and epithelial cysts are not presumptively 
linked to herbicide exposure.  

3.  The veteran's skin lesion first manifested years after 
his service and is not related to service.  


CONCLUSION OF LAW

The veteran's right arm skin lesion was not incurred or 
aggravated in his active service, nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103(A), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In March 2006, the 
veteran was notified of the way initial disability ratings 
and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a right arm 
skin lesion because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there is a current diagnosis, there is no true 
indication that the veteran's skin lesion is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).   
The veteran's skin lesion cannot be presumptively linked to 
his service.  38 C.F.R. §§  3.307, 3.309; 72 Fed. Reg. 32395-
32407 (2007).  Indeed, in view of the absence of findings of 
skin pathology in service and the first suggestion of 
pertinent disability many years after active duty, relating 
the veteran's skin lesion to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 U.S.C.A. 5103A(a)(2).   

The Board is satisfied that the duties to notify and assist 
have been met.
Presumptive Service Connection

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  In 
this case, the veteran's DD-214 indicates that the veteran 
served in the Republic of Vietnam during the relevant time 
period.  Therefore, he is presumed to have been exposed to 
herbicides.

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS). The 
NAS conducts studies to "summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in support of military operations in Vietnam during the 
Vietnam era and each disease suspected to be associated with 
such exposure." 64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999). 
Reports from NAS are submitted at two-year intervals to 
reflect the most recent findings. Based on input from the NAS 
reports, the Congress amends the statutory provisions of the 
Agent Orange Act found at 38 U.S.C.A. § 1116 and the 
Secretary promulgates the necessary regulatory changes to 
reflect the latest additions of diseases shown to be 
associated with exposure to herbicides.

In this case, the latest update was published in 2007.  
Neither vitiligo nor epithelial cysts are among the diseases 
found to have a scientific relationship such that they can be 
presumed that exposure to herbicides used in Vietnam during 
the Vietnam era is a cause of the diseases.  See 72 Fed. Reg. 
32395-32407 (2007).  Furthermore, the veteran's skin lesion 
has not been found to be cancerous or medically related to 
chloracne, a skin disorder for which presumptive service 
connection based on herbicide exposure may be warranted.  
Thus, it may not be presumed that the veteran's skin lesion 
is linked to herbicide exposure.  

Direct Service Connection

Although the evidence does not support a presumptive link 
between the veteran's skin lesion and his active service, the 
United States Court of Appeals for the Federal Circuit has 
determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records are negative for skin 
complaints.  His separation examination makes no mention of 
cysts or other skin ailments.  Post-service medical evidence 
makes no mention of treatment for a skin lesion until 
September 2005, although the veteran testified that the 
lesion has been present since the 1990s.  In November 2005, 
biopsy results revealed that the veteran's skin lesion was a 
partial epithelial cyst with features consistent with an 
epidermal inclusion cyst.  The cyst was excised in March 
2006.  
 
On review, the Board finds that service connection for a skin 
lesion on the right arm is not warranted.  There is no 
evidence of a skin disorder in service.  A skin disorder did 
not manifest for at least twenty years following the 
veteran's discharge from active service.  There is no medical 
evidence suggesting that there is a nexus between the 
veteran's skin lesion and his active service, including his 
exposure to herbicides therein.  Service connection for the 
veteran's skin lesion must be denied.  

The Board acknowledges the veteran's belief that his right 
arm skin lesion is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's skin lesion is causally related to 
active service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right arm skin lesion, characterized 
as vitiligo or an epidermal inclusion cyst, to include as 
exposure to herbicides, is denied.




REMAND

The veteran's DD-214 indicates that he served in the Republic 
of Vietnam as an infantryman and received the Combat 
Infantryman's Badge.  

Where a veteran has been shown to have engaged in combat, the 
provisions of 38 U.S.C.A. § 1154(b) apply.  38 U.S.C.A. § 
1154(b) provides that where participation in combat has been 
established, VA shall accept a veteran's assertion that a 
particular disease or injury occurred in service; that is, VA 
will accept a veteran's assertion of what happened during 
combat.  

The veteran has submitted private medical records indicating 
that he has been treated for osteoarthritis of the left knee.  
The veteran has attributed his arthritis to jumping out of 
helicopters with heavy gear.  The events relating to jumping 
out of helicopters are combat-related and are thus presumed 
to have occurred.  38 U.S.C.A. § 1154(b).  An examination is 
therefore necessary to determine whether there is a nexus 
between the veteran's current left knee arthritis and his 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an orthopedic examination of 
the veteran to determine the nature and 
etiology of any left knee disability.  
The examiner should review the claims 
folder prior to the examination and 
should indicate on the examination report 
that he or she has reviewed the claims 
folder.  A copy of this remand should 
also be provided to the examiner. 

For any left knee disability (including 
arthritis) found, the examiner should 
opine whether there is a 50 percent 
probability or greater that it was caused 
by episodes of jumping from helicopters 
during combat.  The rationale for any 
opinion should be explained in detail.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


